Title: From Alexander Hamilton to John Cochran, 15 June 1791
From: Hamilton, Alexander
To: Cochran, John


Treasury Department,June 15, 1791.
Sir,
I am of opinion that the law under which you act does not justify the Commissioners in the payment of interest on any new loan certificate issued for the certificates of any state, which certificates were issued by that state in exchange for those of the federal debt, until the whole of the identical state certificates, so issued, have been exchanged or redeemed, or the continental certificates shall be surrendered to the United States. It does not appear to satisfy the law that an equal sum of state certificates have been redeemed. Those that went forth, by means of the exchange, are to be redeemed or reexchanged, or the continental certificates, received for them, are to be surrendered.
The Treasurer of New York is right in the opinion that the certificates for claims on forfeited Estates are not included in the assumption.
I am sir,   Your Most Obedt. Servant
Alexander Hamilton
John Cochran Esqr.Commr. of Loans,New York.
